 



Exhibit 10.1
ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT (“Agreement”) is made and entered into as of
March 16, 2007 (the “Effective Date”) by and between Actel Corporation, a
California corporation with a place of business at 2061 Stierlin Court, Mountain
View, CA 94043 (“Actel” or “Buyer”), and BTR, Inc., a Nevada corporation with a
place of business at 20380 Town Center Lane, Suite 250, Cupertino, CA 95014
(“BTR”), and Advantage Logic Inc, a California corporation with a place of
business at 20380 Town Center Lane, Suite 250, Cupertino, CA 95014 (“ALI” and,
together with BTR, “BTR/ALI”), and, solely as to Sections 1 (Definitions), 6
(Representations and Warranties of BTR/ALI and the Officers), 8 (Non-Assertion
Covenant), 9 (Additional Obligations of the Parties), 12 (Limitation on
Liability), and 13 (Miscellaneous), Benjamin Ting, Peter Pani, and Richard
Abraham (collectively, the “Officers”). The Parties hereby agree as follows:
1. DEFINITIONS
1.1 Unless otherwise defined in this Agreement, capitalized terms are used in
this Agreement as defined in the Settlement Agreement or the License Agreement.
1.1.1 “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934 as amended.
1.1.2 “Agreements” means this Agreement and the Settlement Agreement.
1.1.3 “Applicable Federal Rate” means the applicable federal rate for purposes
of Section 1274(d) of the Internal Revenue Code published by the Internal
Revenue Service for the then-current month on the IRS Web site’s index of
applicable federal rates for mid-term transactions that involve interest paid or
accrued on an annual basis.
1.1.4 “Arbitration” means Actel Corp. v. BTR, Inc. — JAMS No. 1100046359.
1.1.5 “Assigned Contracts” means the Contracts listed on Attachment A (Assigned
Contracts List).
1.1.6 “Assigned Patents” means the patents and patent applications listed on
Attachment B.
1.1.7 “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in California are authorized or required by law to close.
1.1.8 “Confidential Information” means any and all Confidential Information, as
defined or described in the License Agreement.
1.1.9 “Contracts” means all contracts and agreements related to the IP Assets
(including, without limitation, licenses, patent assignment agreements,
consultant agreements, employee agreements, and law firm engagement agreements),
except for any agreements to which Buyer is a party.
1.1.10 “Deduction” means an amount Buyer may deduct and retain from the Escrow
Amount following a final determination of a claim set forth in a Notice of Claim
under this Agreement. For purposes hereof, “a final determination of a claim”
means: (a) entry of a final judgment in an arbitration of such claim by an
arbitrator in accordance with Section 13.14 hereof; (b) execution of a
memorandum setting forth the Parties’ agreement with

1



--------------------------------------------------------------------------------



 



respect to such claim; or (c) the failure by BTR/ALI to object after receipt of
a Notice of Claim in accordance with the provisions of Section 5.2 (Procedure
for Taking Deductions from Escrow).
1.1.11 “Escrow Amount” means $3.75 million of the Purchase Price minus any
applicable Deductions.
1.1.12 “Escrow Termination Date” means the fifth anniversary of the Effective
Date of this Agreement.
1.1.13 “Inventors” means all individuals who contributed to the development of
the IP Assets. For avoidance of doubt, “Inventors” includes, but is not limited
to, named inventors on an Assigned Patent.
1.1.14 “IP Assets” means, collectively, all (a) Assigned Patents; (b) Technology
and Confidential Information delivered on or before December 15, 2000 under the
License Agreement; and (c) related copyrights and mask work rights.
1.1.15 “Liability Offset” means the amount of any indemnification obligation or
other liability to Buyer arising under this Agreement that Buyer is not able to
collect due to the provisions of Sections 5 (Escrow) or 12 (Limitation on
Liability).
1.1.16 “License Agreement” means the agreement by and between BTR and Actel
entered into as of March 6, 1995, and amended and restated as of December 15,
2000.
1.1.17 “New Claim” means any claim or cause of action asserted against Actel
based, in whole or in part, upon alleged infringement or misappropriation of any
patent or other intellectual property right that is: (a) asserted by BTR/ALI or
any Officer; or (b) asserted by any Person in which an Officer has a greater
than 10% direct or indirect ownership or beneficial financial interest; or
(c) asserted by any Person from which BTR/ALI or any Officer receives more than
10% of the amount of any judgment or award made pursuant to such claim or cause
of action.
1.1.18 “Notice of Claim” means a written notice from a Party (a) stating that
the other Party, or any of its Affiliates, has breached this Agreement and
providing a reasonably detailed description of the nature of the breach or
(b)(i) stating that such Party has paid, sustained, incurred, or accrued a loss
for which the other Party would have liability or an indemnification obligation
under this Agreement; (ii ) specifying the aggregate amount of each loss or a
good faith estimate thereof, in each case to the extent known or determinable at
the time; and (iii) providing a reasonably detailed description of the nature of
the breach to which such loss is related.
1.1.19 “Party” means Actel, BTR and ALI (or, when used collectively, BTR/ALI)
and, solely as to Sections 1 (Definitions), 6 (Representations and Warranties of
BTR/ALI and the Officers), 8 (Non-Assertion Covenant), 9 (Additional Obligations
of the Parties), 12 (Limitation on Liability), and 13 (Miscellaneous) the
Officers.
1.1.20 “Person” means an individual, a corporation, a partnership, an
association, a joint-stock company, a business trust, limited liability company,
or an unincorporated organization.
1.1.21 “Purchase Price” means $7.5 Million USD to be paid by Buyer as set forth
in Section 4 (Payment) of this Agreement.

2



--------------------------------------------------------------------------------



 



1.1.22 “Knowledge” means the actual knowledge, without independent
investigation, of BTR/ALI or the Officers.
1.1.23 “Settlement Agreement” means the settlement agreement of even date
herewith providing, among other things, for dismissal of the Arbitration.
1.1.24 “Technology” means any and all Technology and Joint Technology, as
defined in the License Agreement.
2. PURCHASE AND SALE OF ASSETS
2.1 Purchase and Sale of IP Assets. BTR/ALI hereby sells, transfers, conveys,
assigns and delivers to Buyer, and Buyer hereby purchases and acquires from
BTR/ALI, all right, title, and interest in and to the IP Assets, free and clear
of all liens, security interests, and encumbrances of any kind or nature.
BTR/ALI, on behalf of itself and its Affiliates, acknowledges and agrees that
Buyer shall, upon the Effective Date, be deemed the successor-in-interest to the
IP Assets for the purposes of attorney-client, attorney work product and similar
privileges.
2.2 Assignment of Contracts. BTR/ALI hereby assigns to Buyer, and Buyer hereby
assumes, each of the Assigned Contracts provided, however, that the rights and
obligations of Assigned Contracts #1, #3, and #4 (as listed on Attachment A
(Assigned Contracts List)) are only assigned to the extent they relate to the IP
Assets, those IP Assets being specifically and exclusively limited to
“(a) Assigned Patents; (b) Technology and Confidential Information delivered on
or before December 15, 2000 under the License Agreement; and (c) related
copyrights and mask work rights.” For any Assigned Contract Buyer shall assume
all obligations of BTR/ALI thereunder, except that Buyer shall not assume any
liabilities (a) incurred or accrued by BTR/ALI prior to the assignment of such
Contract to Buyer; or (b) triggered by the Parties’ execution of this Agreement,
which liabilities shall remain the sole responsibility of BTR/ALI.
2.3 Expenses. All sales and use taxes and recordation fees, if any, relating to
the transfer of the IP Assets to Buyer hereunder, will be evenly split by Actel
and BTR/ALI. All other taxes, fees, and costs, including but not limited to
legal fees, accounting fees, consulting fees, and other incidental expenses,
will be borne by the Party that incurs such fee or cost.
2.4 IP Asset Assignment Forms. On the Effective Date, BTR/ALI shall execute and
deliver to Buyer the assignment forms attached as Attachment B (Assignments of
Rights) to this Agreement.
2.5 Provision of Documents and Information. By the Effective Date, BTR/ALI will
provide to Buyer:
2.5.1 Originals or, if originals are not available to BTR/ALI, copies of all
material documents related to the IP Assets, including but not limited to patent
prosecution files, prior art, enforcement letters sent to third parties,
documentation regarding the negotiation of licenses with third parties,
documents evidencing BTR/ALI’s rights in the IP Assets, and any other
documentation relating to the development, conception, or reduction to practice
of any of the IP Assets, including inventor notebooks, in the form and manner
reasonably requested by Buyer

3



--------------------------------------------------------------------------------



 



2.5.2 A schedule of patent maintenance fees due within 12 months of the
Effective Date, along with documentation that BTR/ALI has paid all filing,
maintenance, and other fees associated with the Assigned Patents. In no event
shall BTR/ALI be liable for the payment of filing, maintenance, and other fees
associated with the Assigned Patents due and payable after the Effective Date.
2.6 Patent Prosecution Counsel. By the Effective Date, BTR/ALI will notify the
patent prosecution counsel responsible for the Assigned Patents that ownership
of the Assigned Patents, including all documents and files related thereto, is
changing to Buyer. BTR/ALI will provide a written conflict waiver to the patent
prosecution counsel responsible for the Assigned Patents that allows the counsel
to continue to prosecute the Assigned Patents on behalf of Buyer, provided,
however, that BTR/ALI shall have no responsibility or duty with respect to other
conflicts that may exist or arise. BTR/ALI will assign any attorney-client
rights, such as attorney-client privilege, with respect to those matters to
Buyer who, with respect to all such rights attaching prior to the Effective
Date, will be a co-holder with BTR/ALI, provided that any attempted waiver of
any co-held privilege by BTR/ALI will not be effective unless BTR/ALI has
obtained Buyer’s express written consent prior to the waiver. There will be no
limitations on Buyer’s right to waive any co-held privilege, except that Buyer
will give BTR/ALI ten days’ written notice prior to any waiver.
3. ASSUMPTION OF LIABILITIES
3.1 No Assumption of Liabilities. Other than any obligations Buyer assumes under
an Assigned Contract, BTR/ALI, on behalf of itself and its Affiliates,
acknowledges and agrees that BTR/ALI shall be solely responsible for the payment
of (and Buyer will not assume or become liable for) any obligations,
commitments, or liabilities, whether known or unknown, absolute, contingent, or
otherwise, of BTR/ALI and its Affiliates, including, without limitation, their
performance or obligations under the Assigned Contracts arising prior to the
Effective Date, any obligations under Contracts that are not Assigned Contracts,
any obligations to any employees of BTR/ALI, and any taxes or other amounts
relating to the use, ownership or exploitation of the IP Assets prior to the
Effective Date (collectively “BTR/ALI Retained Liabilities”). For any
obligations Buyer assumes under an Assigned Contract, Buyer acknowledges and
agrees that Buyer shall be solely responsible for the payment of (and BTR/ALI
will not become liable for) any obligations, commitments, or liabilities,
whether known or unknown, absolute, contingent, or otherwise, of Buyer,
including, without limitation, Buyer’s performance of obligations under the
Assigned Contracts arising after the Effective Date, and any obligations
relating to Buyer’s use, ownership or exploitation of the IP Assets after the
Effective date (collectively “Buyer’s Assumed Liabilities”).
4. PAYMENT
4.1 Payment of Purchase Price. As consideration for the purchase of the IP
Assets and for the Settlement Agreement, and subject to the terms and conditions
of this Agreement, except as otherwise set forth in this Section 4 (Payment),
Buyer shall pay by wire transfer to the account(s) designated by BTR/ALI the
Purchase Price in immediately available funds according to the following terms.

4



--------------------------------------------------------------------------------



 



4.1.1 Initial Payment. Buyer shall pay $3.75 Million of the Purchase Price on
the Effective Date (the “Initial Payment”).
4.1.2 Escrow. Buyer shall retain the Escrow Amount in a Buyer-held escrow.
4.1.3 Interest Payments. On each anniversary of the Effective Date in 2008,
2009, 2010, 2011, and 2012, Buyer shall pay BTR/ALI interest at the Applicable
Federal Rate on the then-current Escrow Account. Payment will be made by wire
transfer to the accounts designated by BTR/ALI.
4.1.4 Deductions from the Escrow Amount. Buyer will reduce the Escrow Amount by
deducting from the Escrow Amount any Deductions permitted under this Agreement.
Deductions shall be effective from the date of the applicable Notice of Claim.
In the event Buyer has paid interest under Section 4.1.3 hereof on an Escrow
Amount subsequently determined to be subject to a Deduction, Buyer will reduce
the Escrow Amount by the amount of the interest paid to BTR/ALI that is
attributable to such Deduction.
4.1.5 Payment of Escrow. On the Escrow Termination Date, Buyer shall pay by wire
transfer to the accounts designated by BTR/ALI the Escrow Amount remaining in
escrow after giving effect to any Deductions less the amount of any claim
included in a Notice of Claim delivered to BTR/ALI prior to the Escrow
Termination Date that has not been finally determined as of that date. At the
time and to the extent that such claim is finally resolved in favor of BTR/ALI,
Buyer shall pay by wire transfer to the account(s) designated by BTR/ALI the
amount due, plus interest (at the Applicable Federal Rate).
4.2 Allocation of Purchase Price. The Purchase Price will be allocated among the
IP Assets in accordance with Attachment G (Allocation of Purchase Price). The
Parties agree to be bound by this allocation and to report these items for
federal income tax purposes as allocated. The Parties agree to execute and
deliver Internal Revenue Service Form 8594 reflecting this allocation.
4.3 Effect of Allocation. The Parties agree to abide by the allocation of the
Purchase Price specified in this Agreement, and agree to report the transaction
as so allocated for income tax purposes.
5. ESCROW
5.1 Creation of Escrow. By virtue of this Agreement and as security for the
representations and warranties, covenants (including the Non-Assertion
Covenant), indemnification, and all other BTR/ALI obligations under this
Agreement, Buyer shall retain the Escrow Amount, which will constitute an escrow
to be governed by the terms and conditions set forth in this Section 5 (Escrow).
BTR/ALI, on behalf of itself and its Affiliates, acknowledges that the Escrow
Amount will be a debt obligation of Buyer and will not be segregated.
5.2 Procedure for Taking Deductions from Escrow. At any time prior to final
payment of the Escrow Amount, Buyer may deduct and retain from the Escrow Amount
such amounts as are required to cover any liability of BTR/ALI to Buyer under
this Agreement, including liability under Section 11 (Indemnification), subject
to the following procedures:

5



--------------------------------------------------------------------------------



 



5.2.1 Buyer shall provide BTR/ALI with notice of facts that may give rise to a
claim against BTR/ALI within a reasonable period of time after Buyer becomes
aware of such facts, but the failure to provide such notice shall not constitute
a waiver of any claim. Within one year of Buyer becoming aware of a claim or
aggregate of claims against BTR/ALI under this Agreement in excess of $500,000,
Buyer shall deliver a Notice of Claim to BTR/ALI. If Buyer fails to deliver such
Notice of Claim within one year of becoming aware of a claim, such failure to so
deliver shall constitute an irrevocable waiver of such claim.
5.2.2 If BTR/ALI does not object in writing within 30 days after Buyer’s
delivery of the Notice of Claim, such failure to so object will constitute an
irrevocable acknowledgment by BTR/ALI that Buyer is entitled to the full amount
of each claim set forth in the Notice of Claim.
5.2.3 If BTR/ALI objects in writing within 30 days after Buyer’s delivery of the
Notice of Claim, BTR/ALI and Buyer shall attempt in good faith to agree upon the
rights of the respective Parties with respect to each of the claims. If the
Parties should so agree, a memorandum setting forth any agreement reached by the
Parties with respect to each claim will be prepared and signed by both Parties.
The Parties will each be entitled to rely on the memorandum and take any actions
contemplated in the memorandum.
5.2.4 If the Parties are unable to agree within 60 days of BTR/ALI’s delivery of
its written objection to the Notice of Claim, either Party may file a request
for arbitration in accordance with the terms of Section 13.14(Arbitration). In
the event of an arbitration filed under this Section 5 (Escrow), the Parties
agree that, subject to availability, the arbitrator will be the Arbitrator from
the Arbitration. If the amount of BTR/ALI’s alleged liability is at issue in
pending litigation with a third party, the arbitration, once filed, will be
stayed and will not commence until: (a) the amount of BTR/ALI’s alleged
liability is ascertained; or (b) both Parties agree to pursue the arbitration.
6. REPRESENTATIONS AND WARRANTIES OF BTR/ALI AND THE OFFICERS
6.1 BTR/ALI and Officer Representations and Warranties. BTR/ALI and the Officers
make the following representations and warranties:
6.1.1 BTR is a Nevada corporation, duly organized, validly existing, and in good
standing under the laws of the State of Nevada, and is qualified to transact
business in the State of California.
6.1.2 ALI is a California corporation, duly organized, validly existing, and in
good standing under the laws of the State of California, and is qualified to
transact business in the State of California.
6.1.3 BTR/ALI and the Officers have full legal power and authority to enter into
and perform this Agreement, and this Agreement constitutes a valid and binding
obligation of BTR/ALI and the Officers, enforceable in accordance with its
terms. BTR/ALI and the Officers shall not enter into any other agreement that
would interfere with the performance of their obligations under this Agreement.
BTR and ALI have obtained all necessary

6



--------------------------------------------------------------------------------



 



consents and approvals from their respective boards of directors and
stakeholders for the adoption and approval of this Agreement and the
transactions contemplated hereby.
6.1.4 The execution and delivery of this Agreement does not, and the performance
by BTR/ALI and the Officers of their obligations under this Agreement will not,
conflict with, violate, or constitute a material default under the terms,
conditions, or provisions of any material agreement or instrument to which
BTR/ALI or the Officers is a party, or, to BTR/ALI’s and the Officers’
Knowledge, any material law, judgment, or order, and will not result in the
creation of any lien, security interest, or encumbrance on any of the IP Assets.
6.1.5 There is no action, proceeding, or claim pending, or, to BTR/ALI’s and the
Officers’ Knowledge, threatened, against BTR/ALI or the Officers that would
affect the IP Assets or BTR/ALI’s or the Officers’ ability to consummate the
transactions contemplated by this Agreement.
6.1.6 No consent, approval, or authorization of or declaration, filing, or
registration with any governmental or regulatory authority or consent or
approval of any Person, is required as a precondition to the execution,
delivery, and performance by BTR/ALI and the Officers of this Agreement or the
consummation of the transactions contemplated by the Agreement.
6.1.7 BTR/ALI has good and valid title, of record and beneficially, to all of
the IP Assets and at the Effective Date will transfer and deliver to the Buyer
legal and valid title to the IP Assets, free and clear of all liens.
6.1.8 A complete and accurate list of all Contracts is attached hereto as
Attachment D (Contracts List) and BTR/ALI has provided Buyer with a true and
correct copy of each Contract.
6.1.9 BTR/ALI has provided Buyer with true and correct copies of all documents
evidencing BTR/ALI’s rights in the IP Assets. The copies provided shall be
replaced with the original documents, as available, on the Effective Date.
6.1.10 Other than the Contracts listed on Attachment D (Contracts List), there
are no valid and binding Contracts or other agreements, whether written or oral,
related to the IP Assets to which BTR/ALI or the Officers is a party and, to
BTR/ALI’s and the Officers’ Knowledge, there are no other valid and binding
Contracts related to the IP Assets.
6.1.11 As of the Effective Date, the Officers delivered to BTR and BTR delivered
to Buyer all Confidential Information and Technology they were obligated to
disclose, deliver, or otherwise provide to Buyer under the License Agreement and
no Confidential Information or Technology was delivered, disclosed, or otherwise
provided to Buyer under the License Agreement after December 15, 2000.
6.1.12 Before entering into the License Agreement with Actel, BTR/ALI made
efforts to license or sell the then-existing IP Assets. Except as listed in
Attachment C (Prior Use of IP Assets) during their efforts to license or sell
the then-existing IP Assets, BTR/ALI did not disclose to any Person any
confidential information relating to the IP Assets. After entering into the
License Agreement, BTR/ALI’s only Use of the IP Assets was to perform its duties
under the License Agreement. “Use” means (a) to develop, make, have made, use,
offer for sale, sell, design, modify or create derivative works of devices under
the IP assets,

7



--------------------------------------------------------------------------------



 



or (b) to license other Persons to develop, make, have made, use, offer for
sale, sell, design, modify or create derivative works of devices under the IP
Assets, or (c) to disclose, sell, license, make efforts to license or sell,
offer for sale, or offer for license any of the IP Assets.
6.1.13 Other than what BTR/ALI are transferring, selling, or assigning to Buyer
under this Agreement, there are no patents, patent applications, trade secrets,
confidential information, know how, copyrights, or other intangible property
related to the FPGA Architecture (as defined in the License Agreement) that were
ever owned by (or licensed to) BTR/ALI or the Officers, and to BTR/ALI’s and the
Officers’ Knowledge, there are no such patents, patent applications, trade
secrets, confidential information, know how, copyrights, or other intangible
property related to the FPGA Architecture. Immediately after the consummation of
the transactions contemplated by this Agreement, BTR/ALI and the Officers will
have no license or any other right or interest in or to the IP Assets.
6.1.14 The IP Assets constitute the independent work of (a) the Officers (in
their capacity as Inventors) and (b) to BTR/ALI’s and the Officers’ Knowledge,
the other Inventors listed on Attachment E (Inventor Contact Information).
BTR/ALI and the Officers also represent that the Inventor Contact Information
contains a complete list of Inventors with accurate contact information and that
the Officers (in their capacity as Inventors) and the other Inventors have each
assigned all of their rights in the IP Assets to ALI or BTR pursuant to
proprietary information and invention assignment agreements in the form provided
to Buyer.
6.1.15 The Assigned Patents correctly name the true and correct inventors of the
inventions claimed in the patents. No person who is an inventor has been omitted
from the Assigned Patents, and no person who in not an inventor has been
included on any of the Assigned Patents.
6.1.16 BTR/ALI and Officers are not aware (and to BTR/ALI’s and the Officers’
Knowledge, no other Inventor is aware) of any information, facts, or
circumstances that would render any of the Assigned Patents invalid or
unenforceable. BTR/ALI and Officers are not aware (and to BTR/ALI’s and the
Officers’ Knowledge, no Inventor is aware) of any prior art relevant to the IP
Assets that BTR/ALI has not disclosed to Buyer. For purposes of this provision,
disclosure to the United States Patent and Trademark office in connection with
the prosecution or any other proceeding involving an Assigned Patent will be
considered disclosure to Buyer.
6.1.17 Neither BTR/ALI nor the Officers have (and to BTR/ALI’s and the Officers’
Knowledge no Inventor has) publicly disclosed any invention covered by or
disclosed in an Assigned Patent prior to any effective filing date of the
relevant Assigned Patent; nor sold, or offered for sale, any device including or
produced using an invention covered by or disclosed in an Assigned Patent prior
to any effective filing date of the relevant Assigned Patent.
6.1.18 Each Assigned Patent was prosecuted by BTR/ALI in good faith before the
U.S. Patent and Trademark Office or applicable foreign agency.
6.1.19 As of the Effective Date, neither BTR/ALI nor any of the Officers has
received notice from any third party claiming that the operation or exploitation
of any of the IP

8



--------------------------------------------------------------------------------



 



Assets infringes or misappropriates any intellectual property right of any third
party, except as reflected on Attachment F (Third Party Notices).
6.1.20 To BTR/ALI’s and the Officers’ Knowledge, there is no basis for the
assertion of any claim for any liabilities for unpaid taxes of BTR/ALI or the
Officers for which Buyer would become liable as a result of the transactions
contemplated by this Agreement or that would result in any lien on any of the IP
Assets. To the extent applicable to the IP Assets, BTR/ALI and the Officers have
not been delinquent in the payment of any material tax, nor is there any tax
deficiency outstanding, or to BTR/ALI’s or the Officers’ Knowledge, assessed or
proposed against BTR/ALI or the Officers relating to the IP Assets.
6.1.21 As of the Effective Date, BTR/ALI has no Affiliates other than the
Officers.
6.1.22 BTR/ALI’s principal business is not the sale of inventory from stock (as
such terms are defined in Division 6 of the California Uniform Commercial Code);
and the transactions contemplated by this Agreement are not subject to the bulk
sales provisions of Division 6 of the California Uniform Commercial Code.
6.1.23 All amounts owed to creditors and other liabilities of BTR/ALI to the
Officers or third parties that exist (a) as of the Effective Date or (b) due to
the execution of the Agreements are fully covered by, and will be paid out of,
the Initial Payment.
6.2 Correctness of Representations. No representation or warranty of BTR/ALI or
the Officers in this Agreement contains any untrue statement of material fact or
fails to state any fact necessary in order to make the statements not misleading
in any material respect. All statements, representations, Attachments, and other
information provided by BTR/ALI or the Officers to Buyer shall be true and
correct in all material respects on and as of the Effective Date as though made
on that date. Except as set forth in the attachments referenced in this
Section 6 (Representations and Warranties of BTR/ALI and Officers), no documents
or other information provided by BTR/ALI or the Officers to Buyer shall be
deemed to modify, qualify, or limit the representations and warranties of
BTR/ALI and Officers set forth in this Agreement.
6.3 No Other Warranties. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, BTR/ALI
TRANSFER THE IP ASSETS ON AN “AS-IS” BASIS. BTR/ALI AND THE OFFICERS MAKE NO
OTHER WARRANTIES WITH RESPECT TO ANY OF THE IP ASSETS, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.
6.4 Buyer Information. No information originally provided to BTR/ALI or the
Officers by Buyer may be used by Buyer to allege a breach of a representation or
warranty by BTR/ALI or the Officers.
7. REPRESENTATIONS AND WARRANTIES OF BUYER
7.1 Buyer’s Representations and Warranties. Buyer makes the following
representations and warranties:

9



--------------------------------------------------------------------------------



 



7.1.1 Buyer is a California corporation, duly organized, validly existing, and
in good standing under the laws of the State of California, and is qualified to
transact business in the State of California.
7.1.2 Buyer has full legal power and authority to enter into and perform this
Agreement, and this Agreement constitutes a valid and binding obligation of
Buyer, enforceable in accordance with its terms. Buyer has obtained all
necessary approvals from its board of directors for the adoption of this
Agreement and the transactions contemplated hereby, including payment of the
Initial Payment, Escrow Amount, and interest payments. Buyer shall not enter
into any other agreement that would interfere with the performance of its
obligations under this Agreement, including payment of the Initial Payment,
Escrow Amount, and interest payments.
7.1.3 The execution and delivery of this Agreement does not conflict with,
violate, or constitute a default under the terms, conditions, or provisions of
any agreement or instrument to which Buyer is a party, or any law, judgment, or
order of which Buyer is aware.
7.1.4 There is no action, proceeding, or claim pending, or, to Buyer’s
knowledge, threatened, against Buyer that would affect Buyer’s ability to
consummate the transactions contemplated by this Agreement, including payment of
the Initial Payment, the Escrow Amount, and interest payments.
7.1.5 No consent, approval, or authorization of or declaration, filing, or
registration with any governmental or regulatory authority is required as a
precondition to the execution, delivery, and performance by Buyer of this
Agreement or the consummation of the transactions contemplated by the Agreement,
including payment of the Initial Payment, the Escrow Amount, and the interest
payments.
7.2 Correctness of Representations. No representation or warranty of Buyer in
this Agreement contains any untrue statement of material fact or fails to state
any fact necessary in order to make the statements not misleading in any
material respect. All statements, representations, Attachments, and other
information provided by Buyer to BTR/ALI and the Officers shall be true and
correct in all material respects on and as of the Effective Date as though made
on that date. Except as set forth in the attachments referenced in this
Section 7 (Representations and Warranties of Buyer), no documents or other
information provided by the Buyer to BTR/ALI and the Officers shall be deemed to
modify, qualify, or limit the representations and warranties of Buyer set forth
in this Agreement.
7.3 No Other Warranties. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, BUYER
MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED.
8. NON-ASSERTION COVENANT
8.1 No Assertions by BTR/ALI and the Officers. BTR/ALI and the Officers hereby
agree, on behalf of themselves and their Affiliates, not to assert, directly or
indirectly, for a period of five (5) years from the Effective Date, any claim or
cause of action based, in whole or in part, upon alleged infringement or
misappropriation by Actel or its suppliers or customers, mediate or immediate,
of any patent or other intellectual property right as a result of the
manufacture, use, offer for sale, sale,

10



--------------------------------------------------------------------------------



 



lease, development, distribution, support, export, import, or other transfer of
products or services sold or offered for sale by Actel (Non-Assertion Covenant).
8.2 Permitted Assertions by BTR/ALI and the Officers. Notwithstanding the
provisions of Section 8.1 (No Assertions by BTR/ALI and the Officers), BTR/ALI
or the Officers may assert, directly or indirectly, any claim or cause of action
based on any intellectual property or other right against any Person, including
Actel, if Actel or any of its Affiliates first asserts any claim or cause of
action based, in whole or in part, upon the purported infringement by BTR/ALI or
their suppliers or customers, mediate or immediate, of any patent or other
intellectual property right as a result of the manufacture, use, offer for sale,
sale, lease, development, distribution, support, export, import, or other
transfer of products or services sold or offered for sale by BTR/ALI, provided
that, in no event will BTR/ALI, the Officers, or their Affiliates be permitted
to assert any right or claim released by BTR/ALI or the Officers pursuant to the
Settlement Agreement.
8.3 Remedies. In the event of a breach of the Non-Assertion Covenant, Buyer may
make a Deduction pursuant to Section 1.1.10 and the procedures set out in
Section 5 (Escrow) and permanently retain the entire Escrow Amount, which will
be the sole and exclusive remedy of Buyer for any breach of the Non-Assertion
Covenant. Notwithstanding the foregoing sentence, neither Buyer nor any its
Affiliates will be precluded or in any way restrained from exercising its rights
under the Non-Assertion Covenant as a complete defense to any claim or action,
whether: (a) as an affirmative defense; (b) as a claim or counterclaim for
injunctive relief, specific performance or similar equitable relief; or (c) in
some other form. BTR/ALI and the Officers agree that Buyer’s immediate and
mediate suppliers and customers are third-party beneficiaries of the
Non-Assertion Covenant, and as such will be fully entitled to exercise Buyer’s
rights under the Non-Assertion Covenant on their own behalf.
8.4 Protective Order Claims. For the avoidance of any doubt, any claim of a
violation of the Protective Order by BTR/ALI or the Officers will not be covered
by the Non-Assertion Covenant and no claim by Actel of a violation of the
Protective Order will relieve BTR/ALI and the Officers or their Affiliates of
any obligations under the Non-Assertion Covenant.
9. ADDITIONAL OBLIGATIONS OF THE PARTIES
9.1 Assistance. BTR/ALI and the Officers will assist Buyers in obtaining
Inventors’ reasonable cooperation and assistance during prosecution and other
patent office proceedings related to the Assigned Patents, including executing
all declarations, assignments, and other necessary forms and in any litigation
against a third party related to or arising from the IP Assets, provided,
however, that all costs of such assistance by BTR/ALI and the Officers shall be
advanced or promptly reimbursed by Buyer. Notwithstanding any other provision of
this Agreement, in no event shall BTR/ALI or the Officers be responsible for any
patent maintenance fees or similar fees becoming due and payable after the
Effective Date. The Officers listed in Attachment E (Inventor Contact
Information) will update Buyer with any changes in their contact information.
9.2 Documents and Information. In the event BTR/ALI or the Officers become aware
of any documents or other information they are obligated to provide to Buyer,
they shall provide Buyer

11



--------------------------------------------------------------------------------



 



prompt written notice thereof, provide Buyer with the information or a complete
and accurate copy of such document and, at Buyer’s request, provide the original
(if available) to Buyer.
9.3 Contracts. In the event BTR/ALI or the Officers become aware of any
Contracts that were not listed on Attachment D (Contracts List), they shall
provide Buyer prompt written notice thereof, provide Buyer with a complete and
accurate copy of the Contract and, at Buyer’s request, assign such Contract to
Buyer. In connection with BTR/ALI’s and the Officers’ assignment to Buyer of any
such Contract that Buyer has requested in writing to be assigned, Buyer shall
assume such Contract and all obligations of BTR/ALI and the Officers thereunder,
but Buyer shall not assume any liabilities incurred or accrued by BTR/ALI and
the Officers prior to the assignment of such Contract to Buyer, which
liabilities shall remain the sole responsibility of BTR/ALI and the Officers.
9.4 IP Assets. In the event that BTR/ALI or the Officers become aware of any IP
Assets or right, title, or interest in or to IP Assets that BTR/ALI is obligated
to provide to Buyer under this Agreement, they shall provide Buyer prompt
written notice thereof and take all steps necessary to transfer, convey, assign,
and deliver all such IP Assets, including all right, title, and interest
therein.
9.5 Encumbrances. In the event that BTR/ALI become aware of any lien, security
interest, or encumbrance on an IP Asset, BTR/ALI shall provide Buyer prompt
written notice thereof and take all steps necessary to remove such lien,
security interest, or encumbrance.
9.6 Access to Records. Following the Effective Date, and upon reasonable prior
written notice, BTR/ALI will afford the Buyer’s counsel and its accountants,
during normal business hours, reasonable access to the books, records and other
data relating to the IP Assets, Contracts, and other documents in its possession
relating to the IP Assets with respect to periods prior to the Effective Date
and the right to make copies and extracts therefrom, to the extent that such
access may be reasonably required by the Buyer in connection with (i) the
preparation of tax returns; (ii) in connection with any actual or threatened
action or proceeding, against a third party, relating to the IP Assets; or
(iii) compliance with the requirements of any governmental entity relating to
the IP Assets.
9.7 Additional Assurances. BTR/ALI and the Officers agree: (a) to provide to
Buyer all information and documents in BTR/ALI’s and the Officers’ possession
concerning the IP Assets, including but not limited to documents relating to the
development, conception, reduction to practice, commercialization, registration
or enforcement of any of the IP Assets; and (b) to execute all documents and
take all other steps, at the expense of Buyer (subject to Section 2.3
(Expenses)), that are reasonably required or necessary to assist in the
perfection of the assignment of the IP Assets to Buyer, to vest in the Buyer
title to the IP Assets or to enable the Buyer to protect and exercise all rights
and benefits of the IP Assets and as otherwise appropriate to consummate the
transactions contemplated by this Agreement. For all original documents retained
by BTR/ALI or the Officers, if any, that relate in whole or in part to the IP
Assets, BTR/ALI and the Officers shall maintain and preserve such records and
documents and make such records and documents available to Buyer upon Buyer’s
reasonable request.

12



--------------------------------------------------------------------------------



 



9.8 Confidentiality.
9.8.1 All information included in the IP Assets transferred under this Agreement
will be considered Actel Confidential Information and may not be used by BTR/ALI
or the Officers and may not be disclosed by BTR/ALI or the Officers, except as
follows:
9.8.1.1 BTR/ALI and the Officers will have no confidentiality obligation with
respect to Actel Confidential Information included in the IP Assets that was
publicly disclosed by Actel at any time or by BTR/ALI prior to the date the
Arbitration was filed.
9.8.1.2 BTR/ALI and the officers will have no confidentiality obligation with
respect to any Actel Confidential Information that has been or is publicly
disclosed by Actel or otherwise has entered or enters the public domain through
no action or inaction by BTR/ALI.
9.8.1.3 BTR/ALI and the Officers will have no confidentiality obligation with
respect to Actel Confidential Information to the extent BTR/ALI later receives
the same information from a third party without confidentiality restriction,
provided that the third party is lawfully in possession of the information, free
to disclose it without breaching any confidentiality obligation, and did not
receive it, directly or indirectly, from BTR/ALI or the Officers.
9.8.1.4 For the avoidance of doubt, BTR/ALI and the Officers will have no
confidentiality obligation with respect to any Actel Confidential Information
that was included in any patent office filing made by any Party at any time.
9.8.1.5 BTR/ALI and the Officers may disclose Actel Confidential Information as
required by applicable law, or under a government or court order; provided,
however, that (i) the obligations of confidentiality and non-use shall continue
to the fullest extent not in conflict with such law or order, and (ii) if and
when BTR /ALI or the Officers are required to disclose such confidential or
proprietary information pursuant to any such law or order, BTR shall inform
Actel promptly prior to such disclosure and cooperate with Actel’s efforts to
obtain a protective order or to take such other actions as will prevent or limit
public access to, or disclosure of, such information.
9.9 Additional BTR/ALI Non-Assertion Covenant. BTR/ALI and the Officers hereby
agree, on behalf of themselves and their Affiliates, not to assert, directly or
indirectly, any patent or patent applications owned or controlled by BTR/ALI or
the Officers on or before the Effective Date that is not included in the IP
Assets, and any future continuations of such patents and patent applications to
the extent that the claims are the same, against any Actel product at issue in
the Arbitration, and any future members or generations of such products to the
extent that the circuitry is same. This Additional BTR/ALI Non-Assertion
Covenant is intended to be a complete defense against such claims, and the sole
and exclusive remedy of Buyer for any breach of this Additional BTR/ALI
Non-Assertion Covenant shall be to raise this Covenant as a complete defense to
any such claim.
9.10 Actel Non-Assertion Covenant. Actel hereby agrees that it will not assert
against BTR/ALI or the Officers, directly or indirectly, any claim under this
Agreement after the

13



--------------------------------------------------------------------------------



 



termination of this Agreement unless a New Claim has first been asserted. This
Actel Non-Assertion Covenant is intended to be a complete defense against such
claims, and the sole and exclusive remedy of BTR/ALI and the Officers for any
breach of this Actel Non-Assertion Covenant shall be to raise this Covenant as a
complete defense to any such claim.
10. TERM
10.1 Term. The term of this Agreement will be 5 years from the Effective Date
and shall be non-terminable prior to that date.
10.2 Survival. The following terms and conditions of this Agreement will survive
in accordance with the following: Sections 1, 2, 3, 4, 5, 6, 7, 9, 12, and 13
shall expire on the expiration date of the last to expire of the Assigned
Patents. Notwithstanding the foregoing, the provisions contained in Sections 6
and 9, to the extent that they apply to a particular Assigned Patent shall
expire on the expiration date of that Assigned Patent.
11. INDEMNIFICATION
11.1 Indemnifications by BTR/ALI. Subject to the limitations set forth in
Section 12 (Limitation on Liability) and to the procedures set forth in
Section 5 (Escrow), BTR/ALI will indemnify and hold Buyer, its Affiliates and
their respective officers, directors, employees, stockholders, successors and
assigns, harmless from and against any and all losses incurred thereby from and
after the Effective Date in any way arising from or related to (a) all BTR/ALI
Retained Liabilities and any other liabilities associated with BTR/ALI’s and the
Officers’ ownership or use of the IP Assets prior to the Effective Date; (b) the
breach of any representation or warranty of BTR/ALI or the Officers set forth in
the Agreements; or (c) the failure by BTR/ALI or the Officers to observe or
perform any other covenant or agreement to be observed or performed under the
Agreements, except for the Non-Assertion Covenant, for breach of which the
limited remedies are, as set forth above, (i) discharge and release of Buyer’s
then-outstanding payment obligation under Section 4.1.5 (Payment of Escrow),
pursuant to the procedures set forth in Section 5 (Escrow); and (ii) raising the
Non-Assertion Covenant as a complete defense to any claim or action.
11.2 Buyer’s Indemnifications. Buyer will indemnify and hold BTR/ALI and their
Affiliates and their respective officers, directors, employees, stockholders,
successors and assigns, harmless from and against any and all losses, up to a
maximum of the aggregate amount paid by Buyer under this Agreement, in any way
arising from or related to (a) the breach of any representation or warranty of
Buyer or any of its Affiliates set forth in the Agreements; or (b) the failure
by Buyer or any of its Affiliates to observe or perform any other covenant or
agreement to be observed or performed by or under the Agreements.
11.3 Procedure for Bringing Claims for Indemnification by BTR/ALI. For any claim
arising under Section 11.2, BTR/ALI and Actel shall follow the procedures and
time-lines set forth in Sections 5.2.1-5.2.4, notwithstanding the absence of an
Escrow related to such claims.

14



--------------------------------------------------------------------------------



 



12. LIMITATION ON LIABILITY
12.1 No Officers’ Liability. The Officers will have or bear no indemnification
obligations or other financial liability under or in connection with this
Agreement or in connection with the sale by BTR/ALI of the IP Assets.
12.2 BTR/ALI Liability Limited to Escrow. The sole and exclusive remedy of Buyer
for any breach of this Agreement by BTR/ALI and the Officers shall be to make a
claim against the Escrow Amount and, except as provided in Section 12.4
(Liability Offset), the total aggregate liability of BTR/ALI and the Officers
under this Agreement will not exceed the Escrow Amount.
12.3 No Post-Termination Liability. Except as provided in Section 12.4
(Liability Offset), neither Party will have any financial liability to the other
for any claim or action based on this Agreement asserted after the termination
of this Agreement five years from the Effective Date pursuant to Section 10.1.
12.4 Liability Offset. Notwithstanding anything to the contrary in this
Agreement, Buyer may credit, apply, and deduct the amount of any and all
Liability Offsets, up to the total amount actually paid to BTR/ALI under this
Agreement, against any and all financial liability or other financial
obligations of Buyer incurred pursuant to a final judgment or award against
Buyer as a result of any New Claim.
13. MISCELLANEOUS
13.1 Acknowledgments. Each Party acknowledges that a breach of any of its
obligations under the Agreement would cause the other Party irreparable harm
and, in the event such Party breaches or threatens to breach its obligations
under the Agreement, the other Party shall be entitled to seek injunctive and
other appropriate equitable relief.
13.2 Notices. Whenever any matter in the Agreement provides for notice or other
written communication to be given to Buyer or BTR/ALI or the Officers, such
notice shall be given at the address of such Party set forth below, or such
other address as such Party shall provide, in writing to the other Party. All
notices may be given by being personally delivered, by being sent by prepaid air
freight, delivery of which, within one Business Day of receipt by the air
freight company, is guaranteed, or by being sent by facsimile, the receipt of
which is acknowledged, addressed to the Party hereto to whom notice is to be
given at the above-described address. Each such notice shall be deemed to be
effective upon receipt, if personally delivered, one Business Day after receipt
by the airfreight company, if sent by airfreight, and one Business Day after
being sent by facsimile. Notices sent to BTR/ALI or the Officers in accordance
with the provisions of this Section will be deemed to have been sent to BTR/ALI
and the Officers.

     
If to Buyer:
  If to BTR/ALI and the Officers:
 
   
Actel Corporation
  BTR, Inc.
2061 Stierlin Court
  c/o Advantage Logic, Inc.
Mountain View, CA 94043
  20380 Town Center Lane, Suite 250
Attn.: David L. Van De Hey
  Cupertino, CA 95014
Fax: (650) 318-2444
  Attn.: Richard Abraham
Email: vandehey@actel.com
  Fax: 408-253-3469
           david.foster@actel.com
  Email: lwabraham@msn.com

15



--------------------------------------------------------------------------------



 



13.3 Attorneys’ Fees. Should any litigation or arbitration be commenced between
the Parties hereto concerning the Agreement, or the rights and duties of the
Parties in relation to the Agreement, the Party prevailing in such litigation or
arbitration shall be entitled, in addition to such other relief as may be
granted, to a reasonable sum for attorneys’ fees in connection with such
litigation or arbitration, which sum shall be determined by the trier of fact in
such litigation or arbitration or in a separate action brought for that purpose.
13.4 Assignment. The Agreement shall be binding upon, and inure to the benefit
of, the respective legal representatives, successors and permitted assigns of
the Parties hereto. Neither BTR/ALI nor the Officers may assign or transfer this
Agreement, or any rights or obligations herein, by operation of law or
otherwise, without the express written consent of Buyer, which shall not be
unreasonably withheld, but after termination of this Agreement pursuant to
Section 10.1, either BTR or ALI may assign its rights and obligations under this
Agreement to the other in connection with a winding down of the assigning
corporation. Buyer may not assign or transfer any of its rights under the
Non-Assertion Covenant by operation of law or otherwise, without the express
written consent of BTR/ALI, which shall not be unreasonably withheld, but may
otherwise assign its other rights and obligations under this Agreement to a
successor to all or substantially all of its stock, business, or assets whether
by sale, merger, or otherwise.
13.5 Injunctive Relief. Notwithstanding anything in this Agreement to the
contrary, neither Party shall be precluded or in any way restrained from seeking
injunctive relief for any material breach of this Agreement.
13.6 Severability. Should any portion or provision of the Agreement be declared
invalid or unenforceable in any jurisdiction by a court of competent
jurisdiction, then such portion or provision shall be deemed to be severable, to
the extent invalid or unenforceable, from the Agreement as to such jurisdiction
(but, to the extent permitted by law, not elsewhere) and shall not affect the
remainder thereof. Notwithstanding the foregoing; (a) such provision of the
Agreement shall be interpreted by the Parties and by any such court, to the
extent possible, in such a manner that such provision shall be deemed to be
valid and enforceable; and (b) such court shall have the right to make such
modifications to any provision of this Agreement as do not materially affect the
rights or obligations of the Parties under the Agreement and as may be necessary
in order for such provision to be valid and enforceable.
13.7 Waiver. No waiver of any right or obligation of Buyer or BTR/ALI of the
Officers under the Agreement shall be effective unless in a writing, specifying
such waiver, executed by the Party against which such waiver is being enforced.
A waiver by either Party hereto of any of its rights under the Agreement on any
occasion shall not be a bar to the exercise of the same right on any subsequent
occasion or of any other right at any time.
13.8 Other Terms. The terms and provisions set forth in the Agreement shall
control over any terms and provisions set forth in any purchase order or other
document or instrument submitted to BTR/ALI by Buyer, and no such purchase order
or other document or instrument or course of

16



--------------------------------------------------------------------------------



 



conduct or trade practice may be used to modify, vary or supplement any terms
set forth herein unless all Parties to this Agreement expressly agree in writing
to such modification, variation or supplement.
13.9 Headings and Titles. The designation of a title, or a caption or a heading,
for each section of the Agreement is for the purpose of convenience only and
shall not be used to limit, enlarge, interpret, or modify the provisions of the
Agreement.
13.10 Presumptions. Because each of the Parties hereto has participated in
drafting the Agreement, this Agreement shall not be interpreted in favor of, or
against, any Party on the ground that such Party was responsible for preparing
the Agreement or any part thereof.
13.11 Amendment or Modification. The Agreement may be amended, altered, or
modified only by a writing, specifying such amendment, alteration or
modification, executed by Buyer and BTR/ALI.
13.12 Counterparts. The Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
13.13 Governing Law; Jurisdiction. This Agreement, and the rights and
obligations of the Parties hereunder, shall be governed by and construed in
accordance with the laws of the State of California. Subject to Section 13.14
(Arbitration), any action with respect to the Agreement filed by one Party
against the other may only be brought in the United States District Court for
the Northern District of California or the Superior Court of the State of
California in and for the county of Santa Clara.
13.14 Arbitration. Any controversy or claim arising out of or relating to this
Agreement or its breach shall be settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect. In any arbitration hereunder, BTR/ALI and Buyer may agree on the
selection of a single arbitrator, but if they cannot so agree, each such Party
shall select an arbitrator and the two selected arbitrators shall select a third
arbitrator. No arbitrator may be affiliated, whether directly or indirectly,
with any of the Parties, including, without limitation, as an employee,
consultant, partner or shareholder. The arbitrator(s) shall permit each of the
Parties to the arbitration to engage in a reasonable amount of discovery. In the
event either Party requests such an arbitration, the arbitration shall be held
in Santa Clara County, California. At the conclusion of the arbitration, the
arbitrator or arbitrators will issue a written opinion including the decision
and the reasons for the decision. The award by the arbitrator or arbitrators
shall be final, and judgment upon the award rendered may be entered in any court
having jurisdiction thereof. Notwithstanding the foregoing, neither Party shall
be prevented from seeking injunctive relief, including, without limitation, a
temporary restraining order, as contemplated by Section 13.1 (Acknowledgments),
from the courts specified in Section 13.13 (Governing Law; Jurisdiction).
13.15 Complete Agreement. The Agreement constitutes the complete understanding
of the Parties hereto regarding the subject matter thereof and supersedes all
prior or contemporaneous agreements of the Parties, whether written or oral,
with respect to such subject matter.
[Signature page follows]

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this Asset Purchase Agreement
to be executed as of the Effective Date.

                BUYER

 
            ACTEL CORPORATION        
 
             
 
           
Date
  Signature   Printed Name   Title
 
              BTR/ALI

 
            BTR, INC.        
 
             
 
           
Date
  Signature   Printed Name   Title
 
            ADVANTAGE LOGIC, INC.        
 
             
 
           
Date
  Signature   Printed Name   Title
 
              OFFICERS

 
            RICHARD ABRAHAM        
 
             
 
           
Date
  Signature   Printed Name    
 
            PETER PANI        
 
             
 
           
Date
  Signature   Printed Name    
 
            BENJAMIN TING        
 
             
 
           
Date
  Signature   Printed Name    

18



--------------------------------------------------------------------------------



 



ATTACHMENT A
Assigned Contracts List

                  Contract Title   Parties   Date
 
           
1.
  Agreement for Assignment of Rights in Intellectual Property and Covenant
Against Disclosure   ALI
Peter Pani   September 23, 1993
 
           
2.
  Agreement for Assignment of Rights in Intellectual Property and Covenant
Against Disclosure   ALI
Michael Pelham   September 23, 1993
 
           
3.
  Agreement for Assignment of Rights in Intellectual Property and Covenant
Against Disclosure   ALI
Richard Abraham   September 23, 1993
 
           
4.
  Agreement for Assignment of Rights in Intellectual Property and Covenant
Against Disclosure   ALI
Benjamin Ting   September 23, 1993
 
           
5.
  Assignment of Patent Application   ALI
Benjamin Ting   October 30, 1993
 
           
6.
  Agreement for Assignment of Rights in Intellectual Property and Covenant
Against Disclosure   ALI
Alan Fletcher   September 23, 1993
 
           
7.
  Consulting Agreement   ALI
Antony Bell   April 7, 1995
 
           
8.
  Consulting Agreement Addendum   ALI
Antony Bell   June 29, 1995
 
           
9.
  Confidential Disclosure Agreement   ALI
Antony Bell   December 14, 1993
 
           
10.
  Assignment of Trade Secrets   BTR
Benjamin Ting   March 14, 2007
 
           
11.
  Nondisclosure Agreement   ALI   April 14, 1994

A-1



--------------------------------------------------------------------------------



 



                  Contract Title   Parties   Date
 
           
 
      AMD    
 
           
12.
  Technology Evaluation Agreement   ALI
Xilinx   November 10, 1994
 
           
13.
  Undertaking of Confidentiality   ALI
Ken Leeds   November 8, 1994
 
           
14.
  Corporate Non-Disclosure Agreement and Confidential Information Transmittal
Record   ALI
Intel   February 9, 1994
 
           
15.
  Mutual Non-Disclosure Agreement   ALI
Motorola   February 24, 1994

A-2



--------------------------------------------------------------------------------



 



ATTACHMENT B
Assignments of Rights
List of Assigned Patents

     
1
  U.S. patents and patent application nos. 5,457,410 ; 08/484,922; 6,433,580;
6,507,217; 6,703,861; 7,017,136; 11/299,248; US94/07187; 08/186,770; 5,640,327;
US95/00313; 08/229,923; 08/534,500; 6,051,991; 6,462,578; 6,597,196; 6,747,482;
6,989,688; 7,078,933; 7,142,012; US95/04639; 08/433,041; 6,088,526; 6,300,793;
US96/05964; 5,850,564; 6,417,690; 7,009,422; 7,126,375; US96/05982; 6,320,412;
US00/35019; 5,640,344; US96/09889; 6,034,547; 6,329,839; 6,504,399; 6,624,658;
6,781,410; 6,975,138; 11/219,597; and US97/15614.
 
   
2
  All foreign counterparts of the above-listed U.S. patents or patent
applications (whether or not the foreign counterparts claim priority from such
U.S. patents or patent applications), including EU: 0712548; EU: 0,806,836;
France: 0,806,836; Germany: 0,806,836; UK: 0,806,836; Japan: 505821/95; Korea
(South): 413,881; China: ZL94,192,983.3; Singapore: 44,600; 95907356.1;
9605244-4; EU: 00,755,588; Austria: 00,755,588; Belgium: 00,755,588; Denmark:
00,755,588; France: 00,755,588; Germany: 00,755,588; Greece: 00,755,588;
Ireland: 00,755,588; Italy: 00,755,588; Luxembourg: 00,755,588; Monaco:
00,755,588; Netherlands: 00,755,588; Portugal: 00,755,588; Spain: 00,755,588;
Sweden: 00,755,588; Switzerland: 00,755,588; UK: 00,755,588; China:
ZL95,193,431.7; Singapore: 34,648; Japan: 3,581,152; Korea(South): 96-705,754;
EU: 1,162,746; France: 1,162,746; Germany: 1,162,746; UK: 1,162,746; EU:
01118849.7; EU: 05015294.1; EU: 0,824,791; UK: 0,824,791; EU: 02024873.8; China:
ZL96,194,985.6; Japan: 3,727,065; Korea (South): 97-707796; Singapore: 46,840;
Taiwan: NI-082,978; EU: 0,824,792; UK: 0,824,792; Japan: 3,684,241; Korea
(South): 97-707797; China: ZL96,194,984.8; Taiwan: NI-081,900; Singapore:
53,402; EU: 0,840,930; France: 0,840,930; Germany: 0,840,930; Monaco: 0,840,930;
Portugal: 0,840,930; UK: 0,840,930; Japan: 3,881,020; Korea (South): 397,062;
China: ZL96,196,964.4; Singapore: 51,262; EU: 97939805.4; EU:04021656.6; and
Japan: 511084/98.
 
   
3
  Any and all revisions, reexaminations, continuations, divisions,
substitutions, reissues, renewals, continuations in part, continuing prosecution
applications, divisions, parents, counterparts, and extensions thereof, and all
other patents and patent applications, whether filed in or granted by the United
States or another country, claiming, in whole or in part, the benefit of the
filing date of any of the above-listed patents or patent applications.

A-3



--------------------------------------------------------------------------------



 



ASSIGNMENT OF PATENT RIGHTS BY BTR
     This ASSIGNMENT OF PATENT RIGHTS, dated March 16, 2007 (this “Agreement”),
is entered into by BTR, Inc., a Nevada corporation with a place of business at
20380 Town Center Lane, Suite 250, Cupertino, CA 95014 (“BTR” or “Assignor”),
with and for the benefit of Actel Corporation, a California corporation with a
place of business at 2061 Stierlin Court, Mountain View, CA 94043 (“Actel” or
“Assignee”).
     WHEREAS, Assignor has agreed to sell and assign, and Assignee has agreed to
buy and acquire all of Assignor’s rights, title and interests in and to the
patents and patent applications set forth in Exhibit A attached hereto (the
“Assigned Patents”).
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Assignor hereby assigns and
transfers to Assignee any and all worldwide rights, title and interests Assignor
holds, or may hold, in and to the Assigned Patents together with all rights
derived therefrom, including but not limited to the right to sue for and collect
damages for past, present and future infringement.
     Assignor further agrees that, should additional or further documentation of
the assignment be required for whatever reason, Assignor will, without further
consideration, provide or execute such other information or documents as may be
necessary upon Assignee’s reasonable request.
     This Agreement shall be binding on and shall inure to the benefit of, the
Parties hereto and their respective successors and assigns. This Agreement will
be governed by, and construed in accordance with, the internal laws of the State
of California applicable to contracts executed and performed entirely therein,
without regard to the principles of choice of law or conflicts or law of any
jurisdiction. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement will nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

A-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor has caused this Assignment of Patent Rights to
be executed by its duly authorized representatives effective as of the date
first written above.

            BTR, Inc.
      By:           Name:           Title:        

         
STATE OF  
               
 
       
COUNTY OF
     
 
       
 
       

      On this                      day of
                                        , 2007, before me, a Notary Public in
and for said State, personally appeared
                                                                              
   personally known to me (or proved to me on the basis of satisfactory
evidence) to be the person(s) whose names(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or entity upon behalf of which the person(s)
acted, executed the instrument.
WITNESS, my hand and official seal.

                             Notary Public             

A-5



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
ASSIGNMENT OF PATENT RIGHTS BY BTR
ASSIGNED PATENTS

                  Appl. No.   Issue Number   Filing Date   Title   Inventors
08/101,197
  5,457,410
  08-03-1993   ARCHITECTURE AND INTERCONNECT SCHEME FOR PROGRAMMABLE LOGIC
CIRCUITS   Benjamin S. Ting
 
  INVALIDATED/
        Saratoga, CA
 
  ABANDONED          
08/484,922
  ABANDONED   06-07-1995      
09/034,769
  6,433,580   03-02-1998        
09/955,589
  6,507,217   09-13-2001        
10/269,364
  6,703,861   10-11-2002        
10/692,880
  7,017,136   10-23-2003        
11/299,248
  PENDING   12-09-2005        
94922455.4
  EU: 0712548   06-24-1994        
94922455.4
  UK: 0712548   06-24-1994        
97111287.5
  EU: 0806836   07-04-1997        
97111287.5
  France: 0806836   07-04-1997        
97111287.5
  Germany: 0806836   07-04-1997        
97111287.5
  UK: 0806836   07-04-1997        
505821/95
  Japan: PENDING   06-24-1994        
96-700569
  Korea (South): 413881   02-03-1996        
US94/07187
  Entered National Phase   06-24-1994        
94192983.3
  China: 49812   06-24-1994        
9603530-8
  Singapore: 44600   02-22-1996        
08/186,770
  ABANDONED   01-25-1994   APPARATUS AND METHOD FOR PARTITIONING RESOURCES FOR
INTERCONNECTIONS   Benjamin S. Ting
08/559,122
  5,640,327 ABANDONED   02-09-1996     Saratoga, CA
95907365.1
  ABANDONED   01-10-1995      
US95/00313
  Entered National Phase   01-10-1995        
9605244-4
  ABANDONED   02-03-1996        

A-6



--------------------------------------------------------------------------------



 



                  Appl. No.   Issue Number   Filing Date   Title   Inventors
08/229,923
  ABANDONED   04-14-1994   ARCHITECTURE AND INTERCONNECT SCHEME FOR PROGRAMMABLE
LOGIC CIRCUITS   Benjamin S. Ting
Saratoga, CA
08/534,500
  ABANDONED   09-27-1995    
08/909,928
  6,051,991 ABANDONED   08-12-1997        
09/482,149
  6,462,578   01-12-2000        
10/117,875
  6,597,196   04-05-2002        
10/428,724
  6,747,482   05-01-2003        
10/829,527
  6,989,688   04-21-2004        
11/233,290
  7,078,933   09-21-2005        
11/432,425
  7,142,012   05-10-2006        
95916402.1
  EU: 00755588   04-14-1995        
95916402.1
  Austria: 00755588   04-14-1995        
95916402.1
  Belgium: 00755588   04-14-1995        
95916402.1
  Denmark: 00755588   04-14-1995        
95916402.1
  France: 00755588   04-14-1995        
95916402.1
  Germany: 00755588   04-14-1995        
95916402.1
  Greece: 00755588   04-14-1995        
95916402.1
  Ireland: 00755588   04-14-1995        
95916402.1
  Italy: 00755588   04-14-1995        
95916402.1
  Luxembourg: 00755588   04-14-1995        
95916402.1
  Monaco: 00755588   04-14-1995        
95916402.1
  Netherlands: 00755588   04-14-1995        
95916402.1
  Portugal: 00755588   04-14-1995        
95916402.1
  Spain: 00755588   04-14-1995        
95916402.1
  Sweden: 00755588   04-14-1995        
95916402.1
  Switzerland: 00755588   04-14-1995        
95916402.1
  UK: 00755588   04-14-1995        
95193431.7
  China: ZL95193431.7   04-14-1995        
9611526-6
  Singapore: 34648   04-14-1995        
527117/95
  Japan: 3581152   10-14-1996        
96-705754
  Korea (South): ABANDONED   10-14-1996        

A-7



--------------------------------------------------------------------------------



 



                  Appl. No.   Issue Number   Filing Date   Title   Inventors
0119441.2
  EU: 1162746   08-13-2001        
0119441.2
  France: 1162746   08-13-2001        
0119441.2
  Germany: 1162746   08-13-2001        
0119441.2
  UK: 1162746   08-13-2001        
01118849.7
  EU: Abandoned   08-13-2001        
05015294.1
  EU: Abandoned   07-14-2005        
US95/04639
  Entered National Phase   04-14-1995        
08/433,041
  Abandoned   05-03-1995   SCALABLE MULTIPLE LEVEL TAB ORIENTED INTERCONNECT
ARCHITECTURE   Benjamin S. Ting
Saratoga, CA

Peter M. Pani
Mountain View, CA
08/951,814
  6,088,526 ABANDONED   10-14-1997    
09/377,304
  6,300,793   08-18-1999    
96915392.3
  EU: 0824791   04-30-1996    
96915392.3
  UK: 0824791   04-30-1996    
02024873.8
  EU: PENDING   11-08-2002        
96194985.6
  China: ZL96194985.6   04-30-1996        
533406/96
  Japan: 3727065   11-04-1997        
97-707796
  Abandoned   11-04-1997        
US96/05964
  Entered National Phase   04-30-1996        
8510228
  Taiwan: NI-082978   05-01-1996        
9705151-0
  Singapore: 46840   04-30-1996        
08/434,980
  5,850,564 Abandoned   05-03-1995   FLOOR PLAN FOR SCALABLE MULTIPLE LEVEL TAB
ORIENTED INTERCONNECT ARCHITECTURE   Benjamin S. Ting
Saratoga, CA

Peter M. Pani
Mountain View, CA
09/089,298
  6,417,690   06-01-1998    
10/021,744
  7,009,422   12-05-2001    
11/326,543
  7,126,375   01-04-2006    
96920113.6
  EU: 0824792   04-30-1996    
96920113.6
  UK: 0824792   04-30-1996        
533412/96
  Japan: 3684241   04-30-1996        
97-707797
  Abandoned   11-03-1997        
96/05982
  Entered National Phase   04-30-1996        
96194984.8
  China: ZL 96194984.8   04-30-1996        

A-8



--------------------------------------------------------------------------------



 



                  Appl. No.   Issue Number   Filing Date   Title   Inventors
85105227
  Taiwan: NI-081900   05-01-1996        
9706178-2
  Singapore: 53402   04-30-1996        
09/467,736
  6,320,412   12-20-1999   ARCHITECTURE AND INTERCONNECT FOR PROGRAMMABLE LOGIC
CIRCUITS   Benjamin S. Ting
Saratoga, CA

Peter M. Pani
Mountain View, CA
US00/35019
  Abandoned   12-20-2000    
 
           
 
           

A-9



--------------------------------------------------------------------------------



 



ASSIGNMENT OF PATENT RIGHTS BY ALI
     This ASSIGNMENT OF PATENT RIGHTS, dated March 16, 2007 (this “Agreement”),
is entered into by Advantage Logic Inc, a California corporation with a place of
business at 20863 Stevens Creek Blvd., 456, Cupertino, CA 95014 . (“ALI” or
“Assignor”), with and for the benefit of Actel Corporation, a California
corporation with a place of business at 2061 Stierlin Court, Mountain View, CA
94043 (“Actel” or “Assignee”).
     WHEREAS, Assignor has agreed to sell and assign, and Assignee has agreed to
buy and acquire all of Assignor’s rights, title and interests in and to the
patents and patent applications set forth in Exhibit A attached hereto (the
“Assigned Patents”).
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Assignor hereby assigns and
transfers to Assignee any and all worldwide rights, title and interests Assignor
holds, or may hold, in and to the Assigned Patents together with all rights
derived therefrom, including but not limited to the right to sue for and collect
damages for past, present and future infringement.
     Assignor further agrees that, should additional or further documentation of
the assignment be required for whatever reason, Assignor will, without further
consideration, provide or execute such other information or documents as may be
necessary upon Assignee’s reasonable request.
     This Agreement shall be binding on and shall inure to the benefit of, the
Parties hereto and their respective successors and assigns. This Agreement will
be governed by, and construed in accordance with, the internal laws of the State
of California applicable to contracts executed and performed entirely therein,
without regard to the principles of choice of law or conflicts or law of any
jurisdiction. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement will nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

A-10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor has caused this Assignment of Patent Rights to
be executed by its duly authorized representatives effective as of the date
first written above.

            ALI
      By:           Name:           Title:      

          STATE OF           COUNTY OF          

     On this _____ day of ____________, 2007, before me, a Notary Public in and
for said State, personally appeared
_________________________________________________ personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person(s) whose
names(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or entity
upon behalf of which the person(s) acted, executed the instrument.
WITNESS, my hand and official seal.

                  Notary Public    

A-11



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
ASSIGNMENT OF PATENT RIGHTS BY ALI
ASSIGNED PATENTS

                      Appl. No.   Issue Number   Filing Date   Title   Inventors
08/506,828
  5,640,344     07-25-1995   PROGRAMMABLE NON-VOLATILE BIDIRECTIONAL SWITCH FOR
PROGRAMMABLE LOGIC   Peter M. Pani
Mountain View, CA

Benjamin S. Ting
Saratoga, CA

Benny Ma
Saratoga, CA
96921471.7
  EU: 0,840,930   06-14-1996    
96921471.7
  France: 0,840,930   06-14-1996    
96921471.7
  Germany: 0,840,930   06-14-1996    
96921471.7
  Monaco: 0,840,930   06-14-1996    
96921471.7
  Portugal: 0,840,930   06-14-1996    
96921471.7
  UK: 0,840,930   06-14-1996    
US96/09889
  Entered National Phase   06-14-1996    
507580/97
  Japan: 3,881,020   06-14-1996    
98-700209
  Korea (South): 397,062   01-12-1998        
96196964.4
  China: ZL96,196,964.4   06-14-1996        
9706048-7
  Singapore: 51,262   06-14-1996        
08/708,403
  6,034,547 Abandoned   09-04-1996   METHOD AND APPARATUS FOR UNIVERSAL PROGRAM
CONTROLLED BUS ARCHITECTURE   Peter M. Pani
Mountain View, CA

Benjamin S. Ting
Saratoga, CA
09/243,998
  6,329,839     02-04-1999    
09/960,916
  6,504,399     09-24-2001    
10/231,320
  6,624,658     08-28-2002
10/412.975
  6,781,410     04-11-2003    
10/811,422
  6,975,138     03-25-2004        
11/219,597
  PENDING   09-01-2005        
97939805.4
  EU: PENDING   09-04-1997        
04021656.6
  EU: PENDING   09-11-2004        

A-12



--------------------------------------------------------------------------------



 



                      Appl. No.   Issue Number   Filing Date   Title   Inventors
511084/98
  Japan: PENDING   09-04-1997        
US97/15614
  Entered National Phase   09-04-1997        

A-13



--------------------------------------------------------------------------------



 



ATTACHMENT C
Prior Use of IP Assets
1. Presentation of confidential information relating to then existing IP Assets
to Intel Corporation under CNDA dated February 9, 1994, terminated on
September 12, 1994.
2. Presentation of confidential information relating to then existing IP Assets
to Motorola, Inc., under Mutual Non-Disclosure Agreement dated February 24,
1994, terminated June 24, 1994.
3. Presentation of confidential information relating to then existing IP Assets
to Advanced Micro Devices, Inc., under Advanced Micro Devices NDA 10000 dated
April 14, 1994 (no termination date).
4. Presentation of confidential information relating to then existing IP Assets
to Xilinx, Inc., under Technology Evaluation Agreement dated November 10, 1994,
between Xilinx, Inc. and Advanced Logic, Inc., and Undertaking of
Confidentiality dated November 4, 1994, between Kenneth E. Leeds and Advantage
Logic, Inc., terminated December 1, 1994.

A-14



--------------------------------------------------------------------------------



 



ATTACHMENT D
Contracts List

1.  
NDA between Ting and Pani dated May 18, 1993
  2.  
NDA between Ting and Ma dated May 24, 1993
  3.  
NDA between Ting and Fletcher dated June 7, 1993
  4.  
NDA between Ting and Pelham dated June 18, 1993
  5.  
Agreement between Ma and ALI dated May 7, 1995
  6.  
Amendment to Agreement between Ma and ALI, dated December 22, 2004
  7.  
Exclusive Royalty Sharing Agreement between Pelham and BTR dated October 27,
1995
  8.  
Amendment to Exclusive Royalty Sharing Agreement between Pelham and BTR, dated
May 10, 1998
  9.  
Exclusive Royalty Sharing Agreement between Fletcher and BTR dated April 26,
1995
  10.  
Amendment to Exclusive Royalty Sharing Agreement between Fletcher and BTR, dated
May 1, 1998
  11.  
Oral Agreement with Niantsu Wang: On or about 1996, BTR/ALI had an oral
agreement to pay Wang for design and implementation of Actel’s Specification for
the DLL
  12.  
Agreements listed in Attachment A (Assigned Contracts List)
  13.  
Agreements listed in Attachment C (Prior Use of IP Assets)

A-15



--------------------------------------------------------------------------------



 



ATTACHMENT E
Inventor Contact Information

                    Inventor Name   Address   Phone  
1.
  Peter M. Pani   20380 Town Center Lane, Suite 250 Cupertino, CA 95014   (408)
253-5870  
 
             
2.
  Benjamin S. Ting   20380 Town Center Lane, Suite 250 Cupertino, CA 95014  
(408) 253-5840  
 
             
3.
  Antony G. Bell   126 Smithcreek Drive Los Gatos, CA 95030   (408) 395-1694  
 
             
4.
  Benny Ma   1798 Rocky Mountain Ave. Milpitas, CA 95035      

A-16



--------------------------------------------------------------------------------



 



ATTACHMENT F
Third Party Notices
1. Patent and Trademark Office Notice of Action dated 5/08/1997, Interference
No. 103,833, filed by Xilinx, Inc. on 3/29/1996.

A-17



--------------------------------------------------------------------------------



 



ATTACHMENT G
Allocation of Purchase Price
Table G-1: BTR Patents: $6,500,000

                                              L/T or S/T Capital Appl. No.  
Issue Number   Filing Date     Assigned Price   Gains P001 Family: $2,500,000
 
08/101,197
  5,457,410   08-03-1993              
 
  INVALIDATED/                  
 
  ABANDONED                  
08/484,922
  ABANDONED   06-07-1995              
09/034,769
  6,433,580   03-02-1998     $ 200,000     L/T
09/955,589
  6,507,217   09-13-2001     $ 200,000     L/T
10/269,364
  6,703,861   10-11-2002     $ 200,000     L/T
10/692,880
  7,017,136   10-23-2003     $ 200,000     L/T
11/299,248
  PENDING   12-09-2005     $ 200,000     L/T
94922455.4
  EU: 0712548   06-24-1994     $ 750,000     L/T
94922455.4
  UK: 0712548   06-24-1994              
97111287.5
  EU: 0806836   07-04-1997              
97111287.5
  France: 0806836   07-04-1997              
97111287.5
  Germany: 0806836   07-04-1997              
97111287.5
  UK: 0806836   07-04-1997              
505821/95
  Japan: PENDING   06-24-1994     $ 375,000     L/T
96-700569
  Korea (South):   02-03-1996     $ 150,000     L/T
 
  413881                  
US94/07187
  Entered National   06-24-1994              
 
  Phase                  
94192983.3
  China: 49812   06-24-1994     $ 150,000     L/T
9603530-8
  Singapore: 44600   02-22-1996     $ 75,000     L/T   P003 Family: $0
 
08/186,770
  ABANDONED   01-25-1994              
08/559,122
  5,640,327 ABANDONED   02-09-1996              
95907365.1
  ABANDONED   01-10-1995              
US95/00313
  Entered National   01-10-1995              
 
  Phase                  

A-18



--------------------------------------------------------------------------------



 



                                          L/T or S/T Capital Appl. No.   Issue
Number   Filing Date   Assigned Price   Gains
9605244-4
  ABANDONED   02-03-1996               P004 Family: $2,000,000
 
08/229,923
  ABANDONED   04-14-1994            
08/534,500
  ABANDONED   09-27-1995            
08/909,928
  6,051,991   08-12-1997            
 
  ABANDONED                
09/482,149
  6,462,578   01-12-2000   $ 125,000     L/T
10/117,875
  6,597,196   04-05-2002   $ 125,000     L/T
10/428,724
  6,747,482   05-01-2003   $ 125,000     L/T
10/829,527
  6,989,688   04-21-2004   $ 125,000     L/T
11/233,290
  7,078,933   09-21-2005   $ 125,000     S/T
11/432,425
  7,142,012   05-10-2006   $ 125,000     S/T
95916402.1
  EU: 00755588   04-14-1995   $ 625,000     L/T
95916402.1
  Austria: 00755588   04-14-1995            
95916402.1
  Belgium: 00755588   04-14-1995            
95916402.1
  Denmark: 00755588   04-14-1995            
95916402.1
  France: 00755588   04-14-1995            
95916402.1
  Germany: 00755588   04-14-1995            
95916402.1
  Greece: 00755588   04-14-1995            
95916402.1
  Ireland: 00755588   04-14-1995            
95916402.1
  Italy: 00755588   04-14-1995            
95916402.1
  Luxembourg: 00755588   04-14-1995            
95916402.1
  Monaco: 00755588   04-14-1995            
95916402.1
  Netherlands:   04-14-1995            
 
  00755588                
95916402.1
  Portugal: 00755588   04-14-1995            
95916402.1
  Spain: 00755588   04-14-1995            
95916402.1
  Sweden: 00755588   04-14-1995            
95916402.1
  Switzerland:   04-14-1995            
 
  00755588                
95916402.1
  UK: 00755588   04-14-1995            
0119441.2
  EU: 1162746   08-13-2001            
0119441.2
  France: 1162746   08-13-2001            

A-19



--------------------------------------------------------------------------------



 



                                          L/T or S/T Capital Appl. No.   Issue
Number   Filing Date   Assigned Price   Gains
0119441.2
  Germany: 1162746   08-13-2001            
0119441.2
  UK: 1162746   08-13-2001            
01118849.7
  EU: Abandoned   08-13-2001            
05015294.1
  EU: Abandoned   07-14-2005            
95193431.7
  China: ZL95193431.7   04-14-1995   $ 200,000     L/T
9611526-6
  Singapore: 34648   04-14-1995   $ 100,000     L/T
527117/95
  Japan:3581152   10-14-1996   $ 325,000     L/T
96-705754
  Korea (South):   10-14-1996            
 
  ABANDONED                                     P005 Family: $750,000
                   
US95/04639
  Entered National   04-14-1995            
 
  Phase                
08/433,041
  Abandoned   05-03-1995            
08/951,814
  6,088,526 ABANDONED   10-14-1997            
09/377,304
  6,300,793   08-18-1999   $ 300,000     L/T
96915392.3
  EU: 0824791   04-30-1996   $ 225,000     L/T
96915392.3
  UK: 0824791   04-30-1996            
02024873.8
  EU: PENDING   11-08-2002            
96194985.6
  China: ZL96194985.6   04-30-1996   $ 50,000     L/T
533406/96
  Japan: 3727065   11-04-1997   $ 100,000     L/T
97-707796
  Abandoned   11-04-1997            
US96/05964
  Entered National   04-30-1996            
 
  Phase                
8510228
  Taiwan: NI-082978   05-01-1996   $ 50,000     L/T
9705151-0
  Singapore: 46840   04-30-1996   $ 25,000     L/T                     P006
Family: $750,000
                   
08/434,980
  5,850,564 Abandoned   05-03-1995            
09/089,298
  6,417,690   06-01-1998   $ 100,000     L/T
10/021,744
  7,009,422   12-05-2001   $ 100,000     L/T
11/326,543
  7,126,375   01-04-2006   $ 100,000     S/T
96920113.6
  EU: 0824792   04-30-1996   $ 225,000     L/T

A-20



--------------------------------------------------------------------------------



 



                                              L/T or S/T Capital Appl. No.  
Issue Number   Filing Date     Assigned Price   Gains
96920113.6
  UK: 0824792   04-30-1996              
533412/96
  Japan: 3684241   04-30-1996     $ 100,000     L/T
97-707797
  Abandoned   11-03-1997              
96/05982
  Entered National   04-30-1996              
 
  Phase                  
96194984.8
  China: ZL 96194984.8   04-30-1996     $ 50,000     L/T
85105227
  Taiwan: NI-081900   05-01-1996     $ 50,000     L/T
9706178-2
  Singapore: 53402   04-30-1996     $ 25,000     L/T                       P010
Family: $500,000
                     
09/467,736
  6,320,412   12-20-1999     $ 500,000     L/T
US00/35019
  Abandoned   12-20-2000              

A-21



--------------------------------------------------------------------------------



 



Table G-2: ALI Patents: $500,000

                                              L/T or S/T Capital Appl. No.  
Issue Number   Filing Date     Assigned Price   Gains P007 Family: $250,000
                   
08/506,828
  5,640,344   07-25-1995     $ 100,000     L/T
96921471.7
  EU: 0,840,930   06-14-1996     $ 75,000     L/T
96921471.7
  France: 0,840,930   06-14-1996              
96921471.7
  Germany: 0,840,930   06-14-1996              
96921471.7
  Monaco: 0,840,930   06-14-1996              
96921471.7
  Portugal: 0,840,930   06-14-1996              
96921471.7
  UK: 0,840,930   06-14-1996              
US96/09889
  Entered National   06-14-1996              
 
  Phase                  
507580/97
  Japan: 3,881,020   06-14-1996     $ 25,000     L/T
98-700209
  Korea (South):   01-12-1998     $ 20,000     L/T
 
  397,062                  
96196964.4
  China:   06-14-1996     $ 20,000     L/T
 
  ZL96,196,964.4                  
9706048-7
  Singapore: 51,262   06-14-1996     $ 10,000     L/T                     P008
Family: $250,000
                   
08/708,403
  6,034,547   09-04-1996              
 
  ABANDONED                  
09/243,998
  6,329,839   02-04-1999     $ 150,000     L/T
09/960,916
  6,504,399   09-24-2001              
10/231,320
  6,624,658   08-28-2002              
10/412.975
  6,781,410   04-11-2003              
10/811,422
  6,975,138   03-25-2004              
11/219,597
  PENDING   09-01-2005              
97939805.4
  EU: PENDING   09-04-1997     $ 50,000     L/T
04021656.6
  EU:PENDING   09-11-2004              
511084/98
  Japan: PENDING   09-04-1997     $ 50,000     L/T
US97/15614
  Entered National   09-04-1997              
 
  Phase                  

A-22



--------------------------------------------------------------------------------



 



Table G-3: BTR Technology, Confidential Information, and Mask Works

                      BTR             Technology,             Confidential      
      Information, Mask   Assigned Price         Works, Copy Rights,  
Intangibles   Assigned Price   L/T or S/T Capital etc.   Delivery   Tangible
Delivery   Gains  
Assignment of trade secret rights in Technology previously delivered under the
License Agreement
  $ 225,000             L/T
Delivery of Originals in Paper or Media
          $ 25,000     L/T
Assignment of mask work rights in Mask Works Installed on site by BTR and
assignment of Copyrights, etc.
  $ 250,000             L/T

A-23



--------------------------------------------------------------------------------



 



Table G-4: Summary of Allocations and Payments

                              Assigned Price   Assigned Price   Assigned Price
Mask BTR/ALI   Patents   Technology, etc.   Works, etc.  
BTR
  $ 6,500,000     $ 250,000     $ 250,000  
ALI
  $ 500,000                  

                                      Percentage of   Percentage of Each    
Initial Payment   Escrow Payment   Interest Payment  
BTR
  $ 3,500,000       93 %     93 %
ALI
  $ 250,000       7 %     7 %  
Total
  $ 3,750,000       100 %     100 %  

A-24